                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

CARLEE RYANN PIATT                                                                     PLAINTIFF

V.                                                   CIVIL ACTION NO. 3:18-CV-275-NBB-RP

DOLLAR GENERAL CORPORATION                                                           DEFENDANT


                                             ORDER

       Presently before the court is the defendant Dollar General Corporation’s Motion to

Dismiss or, in the Alternative, to Compel Arbitration and Stay Proceedings. Upon due

consideration of the motion, response, and applicable authority, the court finds that the motion is

not well taken and should be denied.

       The plaintiff, Carlee Ryann Piatt, alleges she was the victim of unlawful sexual

harassment and other illegal actions while employed by the defendant, Dollar General

Corporation, at one of its stores in Oxford, Mississippi. She has filed the present action alleging

violations of Title VII of the Civil Rights Act of 1964 against the defendant. The defendant has

moved to dismiss or, in the alternative, to compel arbitration, based on an arbitration agreement

the plaintiff allegedly signed electronically upon being hired by Dollar General. The plaintiff

denies signing the arbitration agreement.

       The plaintiff asserts she applied for a position as a part-time sales clerk with Dollar

General in October 2017 but did not get the job. In January 2018, however, while out of state on

a two-week vacation, a friend who was a Dollar General employee contacted her to see if she

was still interested in working for the company. The plaintiff advised her friend of her continued

interest in employment with Dollar General, and shortly thereafter the general manager of the

Oxford, Mississippi store, Dakota Byrd, contacted her by sending a personal message through his
Facebook account to hers, though the two were unacquainted. Byrd informed the plaintiff that

he was hiring her for an assistant manager position even though she had requested only a part-

time position.

       Shortly thereafter, Byrd asked the plaintiff to log on to the online Dollar General hiring

page and to submit an application. The plaintiff attempted to do so using the Dollar General link

given to her during her previous application process but was unsuccessful. Byrd asked the

plaintiff to create a new sign-in account. She did so, and then, according to the plaintiff, Byrd

requested her sign-in credentials and stated he would complete the application for her, making

sure everything was done correctly. The next day, Byrd sent the plaintiff a hiring packet but, for

reasons that are unclear, instructed her not to open it. He advised that he had gone into her

account and filled out the application. He assured her the application was about to be approved

by the district manager, with whom he had been in contact, and the plaintiff was indeed

subsequently hired.

       The plaintiff asserts she felt compelled to follow Byrd’s instructions, as Byrd was the

person hiring her; thus, at Byrd’s insistence, the plaintiff allowed Byrd to complete the

application for her. The plaintiff attests that the only forms she recalls completing herself during

this application process were a drug form and a direct deposit form. She has sworn under oath

that she did not fill out an arbitration form or a tax form. In support of her assertion and

indicative of the fact that Byrd completed these forms himself, the plaintiff notes two mistakes

on the electronic forms at issue. First, she notes the initials “CRP” were used to sign the

electronic arbitration form at issue. Though her legal name is Carlee Ryann Piatt, the plaintiff

asserts that she has always been called “Hannah” and has, throughout her adult life, always

inserted the letter “H” into her initials. She attests that she uses the initials “CRHP” at all times



                                                  2
and did so during the entire period she was employed with Dollar General to approve documents

as an assistant manager. Second, the IRS tax form presented by Dollar General shows her name

as “Carlee Hannah R. Piatt,” which the plaintiff asserts is incorrect. Her correct name is Carlee

Ryann Hannah Piatt. The plaintiff maintains she did not initial or agree to any arbitration

agreement with Dollar General and did not provide the wrong name to the IRS. She asserts that

the only other person who had access to her Dollar General online account was Byrd. She

further attests that she did not authorize Byrd to bind her to an arbitration agreement or to

complete the IRS tax form on her behalf.

       In determining whether claims are subject to arbitration, courts consider (1) whether the

parties formed a valid agreement to arbitrate; and (2) whether the agreement to arbitrate

encompasses the underlying dispute. See JP Morgan Chase & Co. v. Conegie ex rel. Lee, 492

F.3d 596, 598 (5th Cir. 2007). “[W]here the ‘very existence of a contract’ containing the

relevant arbitration agreement is called into question, the federal courts have authority and

responsibility to decide the matter.” Banc One Acceptance Corp. v. Hill, 367 F.3d 426, 429 (5th

Cir. 2004) (quoting Will-Drill Resources, Inc. v. Samson Resources Co., 352 F.3d 211, 218 (5th

Cir. 2003)).

       In ruling on a motion to dismiss under Rule 12(b)(6), a court must accept all well-pleaded

facts as true and must draw all reasonable inferences in favor of the plaintiff. Lormand v. U.S.

Unwired, Inc., 565 F.3d 228, 232-33 (5th Cir. 2009). The plaintiff stated in her complaint that

her general manager, Byrd, acquired her sign-in credentials and completed her application. In

response to the present motion, she has submitted an affidavit attesting that she did not sign the

arbitration agreement in question and has provided circumstantial evidence in support of her




                                                 3
assertions: namely, the incorrect initials on the arbitration agreement and the incorrect name on

the IRS tax form.

       Under typical 12(b)(6) analysis with no arbitration agreement at issue, the plaintiff’s

assertions here would be taken as true and would be sufficient, and the court would deny the

defendant’s motion to dismiss. The Federal Arbitration Act, however, directs that “[i]f the

making of the arbitration agreement or the failure, neglect, or refusal to perform the same be in

issue, the court shall proceed summarily to the trial thereof.” 9 U.S.C. § 4; see also, Chester v.

DirecTV, LLC, 607 F. App’x 362, 363 (5th Cir. 2015) (“A district court must hold a trial on the

existence of an arbitration agreement if a motion to compel arbitration is filed and the making of

the arbitration agreement is in issue.”). To put the making of the arbitration agreement in issue,

the party denying the existence of the agreement must “unequivocally deny” that he agreed to

arbitrate and produce “some evidence” supporting his position. Chester, 607 F. App’x at 363.

This court finds that the plaintiff has met her burden in this regard.

       “If no jury trial be demanded by the party alleged to be in default ... the court shall hear

and determine such issue.” 9 U.S.C. § 4. Further, “a general jury demand in a complaint does

not obviate the need to specifically request a jury trial under Section 4 of the FAA.” Dalon v.

Ruleville Nursing and Rehab. Center, LLC, 161 F. Supp. 3d 406, 412 n.3 (N.D. Miss. 2016)

(quoting King v. Capital One Bank (USA), N.A., No. 3:11-cv-68, 2012 WL 4404862, at *1 (W.D.

Va. Sep. 25, 2012)). The Fifth Circuit has stated that, notwithstanding the Act’s directive, where

a party has not requested a hearing, a “district court is not required to conduct a hearing on this

threshold determination.” Armstrong v. Associates Int’l Holdings Corp., 242 F. App’x 955, 959

(5th Cir. 2007). Here, however, the defendant has requested such a hearing. The court will,

therefore, conduct an evidentiary hearing to determine whether the parties agreed to arbitrate



                                                  4
and, specifically, whether the plaintiff signed the arbitration agreement at issue. When a hearing

is required pursuant to § 4, the proper course is to deny a pending motion to dismiss or to compel

arbitration without prejudice pending the outcome of the hearing. Dalon, 161 F. Supp. 3d at 418.

The court will, therefore, deny the defendant’s motion at this time. The motions may be re-

urged, if necessary, following the evidentiary hearing.

        Accordingly, it is ORDERED AND ADJUDGED that the defendant’s Motion to

Dismiss or, in the Alternative, to Compel Arbitration is DENIED without prejudice. The court

will schedule an evidentiary hearing to determine whether a valid arbitration agreement exists

between the parties in due course.1

        This, the 31st day of March, 2020.


                                                            /s/ Neal Biggers
                                                            NEAL B. BIGGERS, JR.
                                                            UNITED STATES DISTRICT JUDGE




1
  The court is currently limiting its public hearings in response to the COVID-19 pandemic and will schedule the
aforesaid hearing as soon as is practicable at a later date.

                                                       5
